        Case 1:21-cv-00008-KG-CG Document 8 Filed 02/03/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MYRTIS PAULO HART,

       Plaintiff,

v.                                                                 No. CV 21-08 KG/CG

UNITED STATES OF AMERICA, et al.,

       Defendants.

                    ORDER GRANTING IN FORMA PAUPERIS MOTION

       This matter is before the Court on Plaintiff’s Motion to Proceed In Forma

Pauperis (the “Motion”), (Doc. 2), filed January 5, 2021. Plaintiff’s financial information

reflects that he is unable to prepay the $400 filing fee for his prisoner civil rights

complaint. The Court will therefore GRANT the Motion, which reduces the fee to $350,

and allow Plaintiff to pay this amount in installments. See 28 U.S.C. § 1915(b). Plaintiff

must make an initial partial payment of “20 percent of the greater of—(A) the average

monthly deposits to the prisoner’s account; or (B) the average monthly balance in the

prisoner’s account for the 6-month period immediately preceding the filing of the

complaint…” Id.

       Plaintiff’s financial statement reflects that his average deposits exceed the

balance, and that he receives an average of $134 per month. (Doc. 4 at 1). The Court

will assess an initial payment of $26.80 (which is 20% of the average deposit of $134)

pursuant to § 1915(b)(1)(A). After payment of the initial partial fee, Plaintiff is “required

to make monthly payments of 20 percent of the preceding month’s income credited to

the prisoner’s account.” 28 U.S.C. § 1915(b)(2). The Court will generally not review the

merits of Plaintiff’s civil rights complaint unless the initial partial payment is paid or
        Case 1:21-cv-00008-KG-CG Document 8 Filed 02/03/21 Page 2 of 2




excused. If Plaintiff fails to timely make the initial partial payment, his complaint will be

dismissed without further notice.

       IT IS ORDERED that Plaintiff’s Motion to Proceed In Forma Pauperis, (Doc. 2), is

GRANTED;

       IT IS FURTHER ORDERED that Plaintiff shall send to the Clerk an initial partial

payment of $26.80 by no later than March 5, 2021;

       IT IS FURTHER ORDERED that the Clerk is directed to provide Plaintiff with two

copies of this order, and that Plaintiff make the necessary arrangements to attach one

copy of this order to the check in the amount of the initial partial payment;

       IT IS FINALLY ORDERED that, after payment of the initial partial fee, Plaintiff

shall make monthly payments of twenty percent (20%) of the preceding month’s income

credited to his account or show cause why the designated payments should be

excused.

       IT IS SO ORDERED.



                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                               2
